                     Case 4:20-cv-05640-YGR Document 514 Filed 04/28/21 Page 1 of 2


            1    THEODORE J. BOUTROUS JR., SBN 132099            MARK A. PERRY, SBN 212532
                   tboutrous@gibsondunn.com                        mperry@gibsondunn.com
            2    RICHARD J. DOREN, SBN 124666                    CYNTHIA E. RICHMAN (D.C. Bar No.
                   rdoren@gibsondunn.com                         492089; pro hac vice)
            3    DANIEL G. SWANSON, SBN 116556                     crichman@gibsondunn.com
                   dswanson@gibsondunn.com                       GIBSON, DUNN & CRUTCHER LLP
            4    JAY P. SRINIVASAN, SBN 181471                   1050 Connecticut Avenue, N.W.
                    jsrinivasan@gibsondunn.com                   Washington, DC 20036
            5    GIBSON, DUNN & CRUTCHER LLP                     Telephone: 202.955.8500
                 333 South Grand Avenue                          Facsimile: 202.467.0539
            6    Los Angeles, CA 90071
                 Telephone: 213.229.7000                         ETHAN DETTMER, SBN 196046
            7    Facsimile: 213.229.7520                           edettmer@gibsondunn.com
                                                                 ELI M. LAZARUS, SBN 284082
            8    VERONICA S. MOYÉ (Texas Bar No.                   elazarus@gibsondunn.com
                 24000092; pro hac vice)                         GIBSON, DUNN & CRUTCHER LLP
            9      vmoye@gibsondunn.com                          555 Mission Street
                 GIBSON, DUNN & CRUTCHER LLP                     San Francisco, CA 94105
           10    2100 McKinney Avenue, Suite 1100                Telephone: 415.393.8200
                 Dallas, TX 75201                                Facsimile: 415.393.8306
           11    Telephone: 214.698.3100
                 Facsimile: 214.571.2900                         Attorneys for Defendant APPLE INC.
           12

           13

           14

           15
                                            UNITED STATES DISTRICT COURT
           16
                                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
           17
                                                     OAKLAND DIVISION
           18

           19    EPIC GAMES, INC.,                            Case No. 4:20-cv-05640-YGR

           20                           Plaintiff, Counter-   DEFENDANT APPLE INC.’S
                                        defendant             ADMINISTRATIVE MOTION TO SEAL
           21                                                 PX-2339
                       v.
           22
                 APPLE INC.,
           23
                                        Defendant,
           24                           Counterclaimant.

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP                   DEFENDANT APPLE INC.’S ADMINISTRATIVE MOTION TO SEAL PX-2339,
                                                      4:20-cv-05640-YGR
                       Case 4:20-cv-05640-YGR Document 514 Filed 04/28/21 Page 2 of 2


            1           Pursuant to Federal Rule of Civil Procedure 26(c) and Local Rule 79-5, Defendant Apple Inc.
            2    (“Apple”) moves the Court to seal PX-2339. PX-2339, included on Epic’s exhibit list to the Court,
            3    Dkt. 448 at 75, is an agreement between Apple and AMZN Mobile LLC (“Amazon”) dated May 26,
            4    2017. Pursuant to the agreement, Apple must make reasonable efforts to maintain the confidentiality
            5    of the agreement. Apple accordingly has advised Amazon that the exhibit may be admitted at trial, and
            6    is filing this provisional motion to seal so that Amazon may submit a declaration in support of sealing
            7    within four days pursuant to Local Rule 79-5(e).
            8           When a party seeks to seal records for use at trial, there is a “strong presumption in favor of
            9    access” that can be overcome only by “compelling reasons.” Kamakana v. City & County of Honolulu,
           10    447 F.3d 1172, 1178 (9th Cir. 2006) (quotation marks omitted). The party seeking to seal the document
           11    or proceedings must “articulate compelling reasons supported by specific factual findings that outweigh
           12    the general history of access and the public policies favoring disclosure.” Id. at 1178–79 (alteration,
           13    citation, and quotation marks omitted). “In general, ‘compelling reasons’ sufficient to outweigh the
           14    public’s interest in disclosure and justify sealing court records exist when such ‘court files might have
           15    become a vehicle for improper purposes,’ such as the use of records to gratify private spite, promote
           16    public scandal, circulate libelous statements, or release trade secrets.” Id. at 1179 (quoting Nixon v.
           17    Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)).
           18           This motion is filed pursuant to Local Rule 79-5(e), as the document contains the confidential
           19    information of Amazon. Apple is filing this provisional motion to seal to permit Amazon the
           20    opportunity to file a declaration in support of sealing the document, should it choose to do so.
           21

           22    Dated: April 28, 2021                         Respectfully submitted,
           23                                                  GIBSON, DUNN & CRUTCHER LLP
           24

           25                                                  By:       /s/ Rachel S. Brass
                                                                         Rachel S. Brass
           26

           27                                                  Attorney for Defendant Apple Inc.

           28

Gibson, Dunn &                                                       1
Crutcher LLP
                                 DEFENDANT APPLE INC.’S ADMINISTRATIVE MOTION TO SEAL PX-2339,
                                                       4:20-CV-05640-YGR
